COURT OF APPEALS
CATHERINE STONE                  FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN                        SAN ANTONIO, TEXAS 78205-3037
MARION                            WWW.4THCOA.COURTS.STATE.TX.US
MARIALYN BARNARD                                                                       TELEPHONE
REBECA C. MARTINEZ                                                                    (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                   FACSIMILE NO.
  JUSTICES                                                                            (210) 335-2762


                                           July 17, 2014

       Philip J. Lynch Jr.                             Daniel J. Kindred
       17503 La Cantera Parkway, Suite 104-            38th Judicial District Attorney
       623                                             3102 Avenue G
       San Antonio, TX 78257                           Hondo, TX 78861
       * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

       David A. Ramirez
       TDCJ# 01923368
       Garza East Unit
       4304 Highway 202
       Beeville, TX 78102

       RE:     Court of Appeals Number:      04-14-00237-CR
               Trial Court Case Number:      13-07-11311-CR
               Style: David A. Ramirez
                      v.
                      The State of Texas

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause. Also enclosed is the
       appellate record consisting of three volumes of clerk’s records and one volume of
       reporter’s record.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _______________________
                                                            Carmen De Leon
                                                            Deputy Clerk, Ext. 53262
                                                                           The State




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 17, 2014

                                    No. 04-14-00237-CR

                                   David A. RAMIREZ,
                                        Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 13-07-11311-CR
                    The Honorable Camile G. Dubose, Judge Presiding


                                       ORDER

       Appellant’s motion for access to the appellate record is granted. We order the clerk of
this court to send appellant, pro se, a copy of the record. We further order appellant’s pro se
brief is due September 2, 2014. Appellant is advised that no extensions of time to file the pro
se brief will be granted absent a showing of extraordinary circumstances.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court